 In the Matter of GENERAL CIIEMICALI COMPANYandINTERNATIONALCHEMICAL WORKERS UNION, LOCAL 25, A.F. or L.Cases Nos. 20-R-1360 and 00-R-1390.-Decided October 19, 1945Pillsbury,Madison cC Sutro, by Messrs. Marshall P. MadisonandMelvin E. Menser,of San Francisco, Calif., andMr. L. C. Snyder,of Port Chicago, Calif., for the Company.Messrs. Harvey E. Howard, O. L. Farr, Stanley A. McMillan, C. C.Rector, Arthur Franceschi, FrancisW. Kenney,of Port Chicago,Calif., for the Union.-Mr. Herman Goldberg,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONS,STATEMENT OF THE CASEUpon separate petitions duly filed by International Chemical Work-ers Union, Local 25, A. F. of L., herein called the Union, allegingthat questions affecting commerce had arisen concerning the repre-sentation of employees of General Chemical Company, Nichols, Cali-fornia, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before Robert E. Tillman, Trial Examiner.Thehearing was called at San Francisco, California, on June 28, 1945.The Company and the Union appeared and participated and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from, prejudicial er-ror and are hereby affirmed.All parties filed briefs which have beenconsidered by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYGeneralChemical Company, a New York Corporation, has its prin-cipal office inNew York City. The only plant concerned in this pro-64 N. L.R. B., No. 66.357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDceeding is located at Nichols, California, where the Company isengaged in the manufacture of chemical products.During the year1944; the Company manufactured at its Nichols, California, plant,,finished products having a value in excess of $100,000, of which morethan 10 percent-was shipped to points outside the State of California.During the same period, raw materials having a value in excess of$100,000 were used at the Nichols plant, of which more than 25 percentwas shipped to the plant from points outside the State of California.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Chemical Workers Union, Local 25, A. F. of L., is alabor organization admitting to membership 'employees of theCompany.III. THE QUESTIONS CONCERNING REPRESENTATIONOn March 27, 1945; the Union made an oral request of the Companyfor recognition as the collective bargaining representative of the Com-pany's laboratory employees.At a joint conference held in the Re-gional Office of the Board on May 3, 1945, the Union madea similarrequest with respect to the Company's plant-protection personnel.. Inboth instances, the Company suggested that the Union follow the pro-cedure provided by the' National Labor- Relations Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union `represents a substantial number ofemployees in-the units found herein to be appropriates,We find that questions /affecting commerce have arisen concerningthe representation of employees of'the Company, within themeaningof Section 9'(c) and Section 2 (6) and (7) of the Act.IV. TIIERAPPROPRIATE UNITSThe Union seeks the following units : (1) all plant-protection per-sonnel of the, Company, including the relief-plant-protection em-ployee; 2 and (2) all laboratory employees of the -Company; includingthe assistant chief chemist, the senior control chemists, the junior an-alyst,, the junior laboratory assistants, and the junior draftsman,but excluding the chief chemist.The Company opposes the establish-ment of such units for reasons hereinafter discussed.' The Field Examiner reported that in the plant-protection unit in which there were fouremployees the Union submitted three application-for-membership cards ; and that in thelaboratory unit in which there were seven employees the Union submitted six application-for-membership cards.-2These emploS ees are classified by the Company as "watchmen.',- -,,, GENERAL CHEMICAL COMPANYThe plant-protection unit359'r'The Company has in its employ two full-time salaried plan't-protec-tion employees, one full-time hourly paid plant-protection employee,-and one part-time relief, hourly paid plant-protection employee.One'salaried plant-protection employee and the full-time hourly paidplant-protection employee work from 4 : 00 p. in.. to 12: 00 p. in.The"other salaried plant-protection employee works from 12: 00 p. in. to8: 00 a. in., and the part-time employee works 3 days a week relieving-the other plant-protection personnel and 3 days a week in production.These employees have a small office adjacent to the main office, andthey are responsible to the works accountant.Their main duties con-sist of patrolling the premises and performing monitorial functions.3As to their monitorial duties, the record disclose'' that when makingtheir hourly rounds they see to it that the production employees are°on the'job and that safety measures are being observed. Inasmuch asthere are no foremen ' or other supervisors during the night shifts,they are authorized to warn production, employees -found, asleep; orengaging in other infractions of plant rules and to send them homefor drunkenness and for insubordination.After having been warnedof infractions of plant rules if employees continue to engage in such.violations, it is the duty of plant-protection employees to turn in areport to the works accountant which merely states the facts and in-cludes no recommendations.Employees guilty of wrongdoing arereprimanded the next day by their immediate supervisor. Plant-pro-tection employees have no power to hire or discharge.They are at-present neither uniformed, armed, deputized, nor militarized.The Company's contention that the-salaried plant-protection em-ployees, because of their purported relationship to management, are-not employees within the meaning of the Act, has been previously-considered by the Board in other cases involving employees with-similar duties and status, and found to be without merit.4 Further-rnore, it is clear that these employees are not supervisory or managerial--personnel, for they merely have responsibilities-which are monitorial'in character.' Insofar as the Company inferentially maintains thatmembership in a union, composed in part of production and mainte-nance employees,' may interfere with the duty which the salariedaI In'addition to the above-mentioned duties, one of the employees on the 4: 00 p. in. to12 00 p in shift checks incoming and outgoing freight, as does the weighmaster whoworks on the first shift, and the employee on the 12 : 00 p. in. to 8 : 00 a. m. shift "takescare" of all production employees leaving the shift, checks time cards, and acts as first-aidman. Since there are no foremen or other supervisors during the night shifts, the produe-tion employees report anything amiss to the plant-protection employees who remedy thedifficulty themselves, obtain repair mechanics or telephone the department foreman.Matter of Bethlehem Steel Company,61 N. L. It. B. 892, and cases cited therein.Matter of Bethlehem Steel Company, supra.'e The Union currently represents all production'and maintenance employees of the Com-pany's Nichols plant. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant-protection employees owe to their employer, we do not agreethat there is a necessary conflict between union membership and faith-ful performance of duty.The Board has repeij,tedly held that aunion which represents other employees of an employer may alsorepresent his plant-protection personnel in a separate unit.?The Company adverts to its long bargaining'history with the Unioncovering its hourly paid production and maintenance- employees, in-eluding the hourly paid plant-protection employees, and contends that,for this reason, the Board should dismiss the petition in Case No.20-R-1390 insofar as these hourly paid plant-protection employeesare concerned.The record discloses that from 1938 until September22, 1942, the Company has recognized the Union as the representativeof its hourly paid production and maintenance employees, includingthe hourly paid plant-protection workers.On September 22, 1942,all the Company's plant-protection employees became auxiliary mili-tary police, and the Union agreedto exclude fromthe unit those hourlypaid employees for the period of their military service.On January3, 1944, all plant-protection employees were demilitarized.The Com-pany contends that, as a result of the demilitarization of the hourlypaid employees, they are presently part of the production and main-tenance unit.We'are not persuaded, however, that the asserted bar-gaining history justifies departure from our policy of segregatingmonitorial employees for collective bargaining purposes from otherworkers in relation to whom they are monitorial.$Accordingly, since both the salaried and hourly paid plant-protec-tion employees of the Company are monitorial in relation to the otheremployees of the Company, we are of the opinion that both groupsconstitute a single appropriate unit.9We find that all,plant-protection employees of the Nichols, Calif or=nia, plant of the Company, including the relief plant-protection em-ployees,10 but excluding all supervisory employees with. authority tohire, promote; discharge, discipline,, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constituteItunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.-The laboratory unitAs stated above, the principal business of the Company at the Nich-ols plant is the production of chemicals.In connection with its opera-7Matter ofBethlehem Steel Company,supra.Matter of Kelsey-Haves Wheel Company,62 N L R.B. 421.0Matter of Bethlehem Steel Company, supra;andMatterof Kelsey-Hayes Wheel Com-pany,supra.10This employee is includedonly with respect tohis plant-protectionworkMatter ofWadham'sDivisionof Socony-Vacuum OilCompany,54 N L R B 1164. SeeMatter ofSwift and Company,58 N L R B 6571 GENERAL CHEMICAL COMPANY361tions the Company has a small laboratory which is housed in its officebuilding, where it engages the services of a chief chemist, an assistantchief chemist, two senior control chemists, a junior analyst, and twojunior laboratory assistants.All, with the exception of the two juniorlaboratory assistants, attended coller,e and specialized in the studyof chemistry; the two junior laboratory assistants have had a highschool education.The laboratory constitutes the Company's chemi-cal control division.As such, it is under the administrative controlof certain officials of that division both in San Francisco and in NewYork City. It is also under the supervision of the works superintend-ent at the Nichols plant and under the immediate supervision of thechief chemist.The laboratory's principal function is the control ofquality of raw materials and finished products.This involves inspect-ing the operation of plant processes and the testing and analyzingof materials during every stage of production.With the exceptionof the chief chemist, who mainly acts in in administrative capacity tokeep the unit functioning, all the laboratory employees are engagedin analytical and control work. In this connection, it is their dutyto see to it that optimum operating conditions prevail and to reportany irregularities to the production foreman.When the productionforeman cannot be reached they instruct the operator how to act toremedy the situation.To a minor degree they engage in some develop-ment work to improve products or processes pertinent to the plant'soperations.In the course of their duties all these employees haveaccess to secret processes and production records which are not avail-able to the ordinary production worker.At times certain of theselaboratory workers have met with management to discuss technicalaspects of the business.All the laboratory employees have executed"patent agreements" with the Company.The basis of the Company's contention, set forth in its brief, thatall the laboratory employees are supervisory employees and henceare not employees within the meaning of the- Act, is that they areacquainted with the Company's secret processes; that they tell pro-duction employees to correct irregularities in production ; that theyhave executed patent agreements with the Company; and that certainof them meet regularly with management and discuss technical aspectsof the business.We agree that the laboratory employees maypossessinformation of a confidential nature, but this information does notconcern labor relations.Nor does it appear in the record that the mat-ters discussed between certain of the laboratory employees and man-agement directly pertain to labor relations.While to some extentthe laboratory employees direct the work of the production employeesand report irregularities to their foreman, they have no direct super-vision over either the foremen or the production workers. It is clearthat they are not supervisory employees in the accepted sense, but 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely technical experts of a type frequently included in bargainingunits."Accordingly, we find that the laboratory employees of theCompany may constitute an appropriate unit.There remains the problem as to whether or not the assistant chiefchemist, the junior analyst, and the draftsman should be included orexcluded from the unit.Assistant Chief Chemist:This individual is in complete charge ofthe laboratory in the absence of the chief chemist, who is away onthe average of 11/z days a week. There is general testimony that onsuch occasions he has the same authority as the chief.He acts largelyon instructions prepared by the chief chemist, but also acts on hisown initiative.When the chief chemist is present, the assistant chiefis engaged in independent work on special tests and investigationswhich require his presence in the plant proper about 90 percent ofhis time. In this work, he has no assistants, or anyone under him.On the other hand, the chief chemist, when present, is engaged almostentirely in supervisory and administrative functions and seldom doesany laboratory work.Employees in the laboratory go to the chiefchemist when they desire time off or have a grievance. The assistantchief is paid less than one of the senior control chemists.He hasthe same vacation privileges as other laboratory employees.Thechief chemist, who testified, was unable to estimate what percentageof the assistant chief's time was devoted to supervisory or adminis-trative duties.The assistant chief does not regularly assign work.Although it was testified that the assistant chief has power to rec-ommend to the chief chemist hiring and discharging of employees,he has not in fact recommended hiringJ2 and has recommended dis-charging only once in the past 2 years." The assistant chief has neversent a laboratory employee home for disciplinary purposes.The lasttime he recommended a promotion or wage increase was 2 years ago.While the chief chemist is present, the assistant thief has the powerto buy materials and sign requisitions; the record, however, does notdisclose to what extent, if any, he has authority to snake financialcommitments on behalf of the Company.It is plain that, because of the small size of the laboratory, theextent of the supervisory duties of the chief chemist, the well definedduties of other employees, and the fact that the assistant chief is inthe laboratory only 10 percent of his time, the assistant chief devotes"Matter of Aluminum Company of America,et al,61 N LR B. 1066.32The Companypoints to one incident which it considers as a recommendation.Thechiefchemistcommunicated with a highschool andthrough his efforts obtainedtwo girlstowork on Saturday.Subsequently,the two girls v,ere put on full-time work by thechief chemist after the junior analyst and the assistantchief chemistappraisedtheir serv-ices and foundthem satisfactoryisThat involved the case of a woman who was hired for special work and was dischargedin less than a week after the assistant chief chemist reported to the chief chemist, who wasabsent most of that time,thatshe was notqualified for the job GENERAL CHEMICAL COMPANY363a relatively insignificant part of his day to supervisory functions.Moreover,the record discloses that the labor turn-over in the labora-tory is slight,discipline is seldom exercised,and the assistant chiefperforms substantially the same work as other laboratory employees.We are of the opinion that the assistant chief is not of sufficient super-visory stature to warrant his exclusion from the unit?*Junior Analyst:The Company appears to contend that this em-ployee is a leader of certain employees and as such is more of a super-visory employee than others in the laboratory.The record indicatesthat she distributes work to the laboratory assistants.There is gen-eral testimony that she can recommendthe hiringand dischargingof such employees.However, no actual instance of such a recom-mendation could be cited by the Company'switnesses 15Although itwas testified that she can recommend wage increases, she has neverdone so.No one goes to her for time off. She is engaged about 90percent of her time doing routine analytical work for various pro-duction departments, control work, and important testing.The other10 percent of her work might be deemed research. She spends notmore than 1 hour a day outside the laboratory. She and the twolaboratory assistants,junior grade,unlike the other laboratoryworkers, receive overtime pay. It appears that final decisions re-specting the status of employees are made by the chief chemist.Under all the circumstances we are of the opinion that the junioranalyst is-not a supervisory employee within the meaning of theBoard's customary definition and we shall, therefore, include her inthe unit.Junior Draftsman:The Company has one draftsman, an hourlypaid employee who is engaged in making drawings and blueprints ofplant equipment and apparatus.He has a desk in an office adjacentto the laboratory.Prior to a recent fire, he shared an office with theplant engineer who is his supervisor.Since the Company has noother technical or- professional employees outside of its laboratory,we shall include the junior draftsman in the unit,which will thencomprise all the technical and professional employees of the Company.We find that all laboratory employees of the Nichols,California,plant of the Company, including the assistant chief chemist, thesenior control chemists, the junior analyst, the junior laboratory as-sistants,air,.;.the junior draftsman,but excluding the chief chemist,and all other supervisory employees with authority to hire, promote,discharge,discipline,or otherwise effect changes in the status ofemployees,or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining,within themeaning of Section 9(b) of the Act.14Matter of United States Smelting, Refining and Mining Company,53 N L R B 84.15 See footnote 12,supra 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ChemicalCompany, Nichols, California, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Twentieth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the units found appropriate in Section IV, above, who wereemployed during the pay-roil period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections, to deter-mine whether or not they desire to be represented by InternationalChemical Workers Union, Local 25, A. F. of L., for the purpose ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.